Citation Nr: 0907583	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  07-15 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1966 to 
July 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted entitlement to service connection for 
PTSD, assigning a 30 percent evaluation with an effective 
date of September 30, 2004.  The evaluation for the Veteran's 
PTSD was increased to 50 percent disabling in a March 2007 
Decision Review Officer's (DRO) decision, effective September 
30, 2004.  Because the Veteran has not been granted the full 
benefit he sought, his claim is still on appeal.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in April 2008.  A transcript 
of the hearing is of record.


FINDING OF FACT

The Veteran's PTSD is manifested by no more than occupational 
and social impairment, with reduced reliability and 
productivity; and a current GAF score of 55.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 and Supp. 2008); 38 C.F.R. §§ 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  The notice requirements 
apply to all five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The evaluation to be assigned the now-service connected PTSD 
is a "downstream" issue.  Hence, additional notification is 
not required.  See Hartman v. Nicholson, 19 Vet. App. 473 
(2006) aff'd by Hartman v. Nicholson, No. 06-7303 (Fed. Cir. 
Apr. 5, 2007).  Notwithstanding, the RO provided the 
Appellant with pre-adjudication notice with regard to 
entitlement to service connection in a November 2004 letter.  
Additional notice, including that concerning the issues of 
establishing higher evaluations and effective dates, was 
provided by a March 2006 letter.  The claim was subsequently 
re-adjudicated in a March 2007 statement of the case (SOC) 
and a February 2008 supplemental statement of the case 
(SSOC).  The Veteran had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran 
medical examinations and opinions as to the severity of his 
disability.  All known and available records relevant to the 
issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The RO originally granted service connection for a PTSD 
disability in July 2005, assigning a 30 percent rating with 
an effective date of September 30, 2004.  In a March 2007 DRO 
decision the Veteran's rating was increased to 50 percent 
disabling, effective September 30, 2004.  The Veteran 
appealed this initial rating to the Board, contending that he 
meets the criteria for a higher evaluation as shown by the 
evidence of record.  At his April 2008 hearing the Veteran 
testified that he has nightmares once or twice a week, sleeps 
four or five hours per night, smells blood pretty constantly, 
is irritable and angry, and has thoughts about suicide, but 
has not acted or had a plan to commit suicide.  He also 
testified that he has been a car salesman for longer than 8 
years, and has left some dealerships because he was not 
selling enough cars and others because he did not get along 
with his co-workers.  The Veteran reported missing 8-10 days 
of work in the past 12 months due to PTSD symptoms.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

During an appeal of a disability rating, either from an 
initial rating assigned on granting of service connection or 
on appeal of a subsequent denial of an increased rating, it 
may be found that there are varying and distinct levels of 
disability impairment severity during an appeal.  So, staged 
ratings (different disability ratings during various time 
periods) are appropriate when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently rated as 50 percent disabled under 
the general rating formula for mental disorders.  See 38 
C.F.R. § 4.130, DC 9411.  A 50 percent rating is assigned 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

The symptoms recited in the criteria in the rating schedule 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.1994).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning.  A GAF score of 61 to 70 denotes mild symptoms 
or some difficulty in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242- 244 (1995).

A VA treatment record dated in April 2004 notes that the 
Veteran presented with symptoms of sleep disturbance, 
anxiety, and intrusive olfactory memory of blood.  The 
Veteran was unkempt, friendly, oriented, and seemed to have 
normal memory and fair judgment system.  His sleep 
disturbance showed him waking 6 to 7 times per night, he had 
ideated about suicide, and he was hyper vigilant and startled 
easily.  The treating clinician opined that the Veteran 
suffered from a profound level of PTSD in at least a moderate 
range.  A diagnosis of severe PTSD was made and the Veteran 
was assigned a GAF score of 50.  

A June 2004 VA mental intake and assessment report notes that 
the Veteran was oriented and had cooperative and reasonable 
behavior and appearance, appropriate grooming, normal speech, 
flat affect and depressed mood, normal and coherent thought 
process, nightmares with faces and eyes, suicidal ideation 
that was passive and without plan, and good insight and 
judgment.  The Veteran was employed as a car salesman.  

A VA treatment report dated in October 2004 notes that the 
Veteran lost his job and the job loss was due to many PTSD 
symptoms such as anger, isolation, lack of concentration, 
inability to tolerate the presence of others, and 
irritability.  He later received his position back.  He was 
withdrawn and reported sleep disturbance, powerful nightmares 
twice a week, flashbacks and olfactory hallucinations of 
blood.  The treating clinician noted that the Veteran 
suffered from PTSD in a severe way and his cultural and 
personal preferences guided him toward an isolation policy.  
He suffered from intrusive thoughts, frequent nightmares, and 
most hyperarousal symptoms.  A diagnosis of PTSD, severe, 
with a depressed feature was given, and a GAF score of 45 was 
assigned to the Veteran.

VA group therapy treatment reports dated from 2004 to 2006 
indicate that the Veteran dealt with PTSD symptoms, including 
anger and sleep problems.

An April 2005 letter from the Veteran's treating clinician 
notes that the Veteran was given an assessment of PTSD.  It 
was noted that heavy avoidance, reactions to reminders of 
Vietnam, and some profound levels of distress were observed.  
The symptoms were so severe that he was released from 
employment due to his excessive dissociation while on the 
job.  

A VA examination was conducted in June 2005.  The examiner 
noted that he reviewed the Veteran's claim file.  The Veteran 
was fired from his job secondary to problems with decreased 
production, but negotiated his job back and was now being 
given a second chance to increase his sales.  The Veteran 
reported frequent nightmares and intrusive thoughts and that 
he could not sleep well; he had typical avoidance behavior 
and signs of hypervigilance.  The Veteran was depressed and 
frequently tearful with lack of motivation and also 
complained of difficulty with concentration and memory.  A 
mental status examination revealed that the Veteran was 
neatly dressed, was oriented in all spheres, had a depressed 
mood and restricted affect, had poor concentration, had 
thought processes which were goal directed, had had suicidal 
ideation off and on, but denied current plans or intent to 
hurt himself, and had auditory illusions of noises that 
appeared to be secondary to hyperarousal.  The examiner noted 
that the Veteran's current symptoms included insomnia, 
recurrent intrusive memories and nightmares, baseline 
hyperarousal, some auditory illusions, symptoms of depression 
with no motivation, and poor concentration and short term 
memory.  He was employable in a limited setting.  A diagnosis 
of PTSD, chronic and moderate was given, and a GAF score of 
55 was assigned.

An April 2006 letter from the Veteran's treating clinician 
noted that the Veteran continued to have ongoing problems 
with intrusive thoughts, sleep disturbance, memory loss, 
nightmares, hypervigilance, depression, irritability, and 
social isolation.  His symptoms were so severe that he was 
fired from his employment due to his irritability.  
Additionally, he faced again being fired due to his 
depression and PTSD.  His affect remained blunted and he had 
severe panic-like anxiety when in crowded places.  Given the 
above, the treating clinician opined that the Veteran 
warranted an increased for his service-connected PTSD.  

A February 2007 letter from the Veteran's treating clinician, 
who authored the April and October 2004 reports, April 2005 
letter, and led the group therapy sessions reported above, 
noted that the Veteran had a severe case of PTSD that 
affected him in all domains.  He was hypervigilant, was 
avoidant of things, and barricaded himself in his small 
apartment.  The treating clinician opined that the Veteran 
must not work and instead should invest his time in 
processing his trauma and beginning to heal in some 
meaningful way.  

A February 2007 VA treatment report notes that the Veteran 
continued with group therapy, and was well dressed and 
groomed.  He had organized thoughts, focused conversation, 
and no suicidal or homicidal ideation.  An assessment of PTSD 
was given.  

A VA examination was conducted in February 2007.  The 
examiner noted that he reviewed the Veteran's claim file.  
The Veteran reported ongoing difficulties with nightmares, 
intrusive memories, anxiety around crowds, sleep disturbance, 
hypervigilance, checking his perimeter, and emotional 
lability and irritability.  He also reported smelling blood, 
seeing the eyes of the dead, intermittent panic attacks, 
agitation at work, and some intermittent suicidal thinking, 
but no active suicidal ideation, plans, or history of 
attempts.  He denied any active homicidal ideation, plans, or 
history of attempts.  The Veteran reported that for the past 
6 years he had worked full-time in car sales.  A mental 
status examination revealed that the Veteran's speech was 
articulate, thought processes were logical and goal oriented, 
and that his motor functioning was grossly intact.  The 
Veteran took a St. Louis University mental status 
examination, but the examiner noted that the results were 
invalid.  The Veteran had good basic cognitive functioning 
and was able to take care of his own finances, personal 
hygiene and activities of daily living.  The Veteran 
continued to have some ongoing difficulties including 
hyperarousal, avoidance, and re-experiencing, which occurred 
several times per week.  He also reported some depression and 
mood lability.  A diagnosis of PTSD, chronic, mild-to 
moderate, was given.  The examiner opined that the Veteran's 
depressive disorder was as likely as not inextricably 
interwoven with the Veteran's PTSD, and overlapping symptoms 
include irritability, sleep disturbance, avoidance, and 
pessimistic outlook.  A GAF score of 55 was assigned.

On the whole, the evidence more nearly approximates the 
criteria for a 50 percent, rather than a 70 percent, rating.  
The medical evidence does not demonstrate findings of 
obsessional rituals, illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively, spatial disorientation, or neglect of personal 
appearance and hygiene, which would be indicative of 
occupational and social impairment with deficiencies in most 
areas.  See 38 C.F.R. § 4.130, DC 9411. Irritability, 
impinged ability to function socially, some suicidal 
thinking, with conflicting reports concerning suicidal 
ideation, and depression are indicated by the evidence of 
record, however these symptoms alone do not establish that 
the Veteran's PTSD more nearly approximates the criteria for 
a 70 percent, rather than his current 50 percent, rating.  
Although he has had some difficulties with employment, he has 
maintained his job through the appeal period.  In addition, 
although the reported GAF scores of 45 to 55 denote serious 
to moderate symptoms, these scores alone do not entitle to 
the Veteran to a 70 percent rating in the absence of 
corroborating symptoms which would be indicative of 
occupational and social impairment with deficiencies in most 
areas contemplated by a 70 percent rating.  See 38 C.F.R. § 
4.130, DC 9411.  

As the criteria for assignment of the next higher 70 percent 
rating are not met, the criteria for the even higher rating 
of 100 percent are likewise not met.

The Board also notes that the competent medical evidence of 
record, notably the February 2007 VA examination report, 
indicates that the Veteran's depressive disorder is as likely 
as not inextricably interwoven with his PTSD and has 
overlapping symptoms.  The Board has considered all 
psychiatric symptoms, including depression, in determining 
whether or not a higher rating is warranted.

At no time since the effective date of service connection, 
September 30, 2004, has the Veteran's PTSD disability met or 
nearly approximated the criteria for a higher rating, and 
staged ratings are not for application.  See Hart v. 
Mansfield, No. 05-2424 (Vet. App. Nov. 19, 2007); see also 
Fenderson v. West, 12 Vet. App. at 126-27.

The Board has considered the statements of the Veteran.  The 
Veteran is competent as a lay person to report that on which 
he has knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, the Veteran is not competent to offer a 
medical opinion as to the extent of his disability, as there 
is no evidence of record that he has specialized medical 
knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Nor does the Veteran qualify for extra-schedular 
consideration for his service-connected PTSD disability.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of an extra-schedular evaluation is 
made.  38 C.F.R. § 3.321(b)(1).  There is a three-step 
analysis for determining whether an extra-schedular 
evaluation is appropriate.  Thun v. Peake, 2008 WL 1815618 
(Ct. Vet. App. April 23, 2008).  First, there must be a 
comparison between the level of severity and symptomatology 
of the Veteran's service-connected disability and the 
established criteria found in the rating schedule to 
determine whether the Veteran's disability picture is 
adequately contemplated by the rating schedule.  Id. at *3.  
If not, the second step is to determine whether the 
claimant's exceptional disability picture exhibits other 
related factors identified in the regulations as "governing 
norms."  Id. at *3; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment 
and frequent periods of hospitalization).  If the factors of 
step two are found to exist, the third step is to refer the 
case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service for a determination 
whether, to accord justice, the claimant's disability picture 
requires the assignment of an extra-schedular rating.  Id. at 
*3-4.

Here, the record does not establish that the rating criteria 
are inadequate.  To the contrary, the very symptoms that the 
Veteran describes and the findings made by the various mental 
health professionals are the symptoms included in the 
criteria found in the rating schedule for mental 
disabilities.  And as discussed above, when the Veteran's 
symptoms and the effects of his PTSD disability are compared 
to the criteria in the ratings schedule, the 50 rating 
accurately reflects the level of severity of his disability.  
The schedular criteria are not inadequate for rating this 
Veteran's PTSD disability.  As a result, despite the 
competent medical evidence of record suggesting that the 
Veteran should not be employed, the other two steps in the 
analysis of extra-schedular ratings need not be reached.

The preponderance of the evidence is against an initial 
evaluation in excess of 50 percent for PTSD; there is no 
doubt to be resolved; and an increased rating is not 
warranted.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


